Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A data de-identification apparatus, comprising: a storage, being configured to store a data set of a first industry,
 wherein the data set is defined with a plurality of fields; 
an input interface, being configured to receive a first instruction and a second instruction, wherein the first instruction corresponds to a second industry, and the second instruction corresponds to a use of data; 
and a processor, being electrically connected to the storage and the input interface, and being configured to 
determine an identification category of each of the fields according to the first industry, the second industry, and the use of data, 
transform the data set into a first transformed data set according to the use of data, 
and transform the first transformed data set into a first de-identification data set according to the identification categories.	

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data and make judgments on the data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined 
Turning to each limitation individually, the determining element merely requires evaluation of categories based on observed data fields. 
The transforming element can be performed in the human mind or with the aid of pen and paper. It merely requires changing data mentally or on paper—e.g. changing 123-456 to 123-*** based on the category evaluation).  

Examiner finds the following elements additional: 
1. A data de-identification apparatus, comprising: a storage, being configured to store a data set of a first industry, wherein the data set is defined with a plurality of fields;

 an input interface, being configured to receive a first instruction and a second instruction, wherein the first instruction corresponds to a second industry, and the second instruction corresponds to a use of data; 

and a processor, being electrically connected to the storage and the input interface, and being configured to 

Examiner finds “data de-identification apparatus, comprising: a storage, . . . an input interface, and a processor, being electrically connected to the storage and the input interface, and being configured to” are recited at a high level of generality and such that they amount no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  
Examiner finds the remaining additional elements generally link the judicial exception to a field of use or technological environment.  See 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	With respect to inventive concept, field of use limitations and/or mere instructions to apply an exception cannot provide significantly more than the abstract idea.  See MPEP 2106.05(f) and (h). 
Claim 11 is rejected for the same reasons above. An “electronic computing apparatus” is a generic computer component subject to the analysis above. 
Claim 2 recites “2. The data de-identification apparatus of Claim 1, wherein the processor further determines a confidentiality category of each of the fields according to the first industry, the second industry, and the use of data, wherein the processor transforms the first transformed data set into the first de-identification data set according to the identification categories and the confidentiality categories.”  Examiner finds the determining and transforming recited in this claim can be performed in the human mind or with the aid of pen and paper.  The processor and apparatus are generic computer components subject to the analysis in claim 1 above.  Thus, this claim does not integrate the exception nor provide significantly more. 
Claim 3 recite “The data de-identification apparatus of Claim 1, wherein the processor transforms the data set into the first transformed data set by the following operations: determining a data transformation 
Claim 4 recites “4. The data de-identification apparatus of Claim 1, wherein the processor transforms the first transformed data set into the first de-identification data set by the following operations: determining a de-identification method for each of the fields according to the corresponding identification category and performing de-identification on a plurality of pieces of data of each of the fields in the first transformed data set according to the corresponding de-identification method.” Examiner finds the determining and transforming recited in this claim can be performed in the human mind or with the aid of pen and paper.  The processor and apparatus are generic computer components subject to the analysis in claim 1 above.  Thus, this claim does not integrate the exception nor provide significantly more. 
Claim 5 recites “5. The data de-identification apparatus of Claim 1, wherein the processor further performs a de-identification check on the first de-identification data set.”  Checking data can be performed in the human mind or with the aid of pen and paper. The processor and apparatus are generic computer components subject to the analysis in claim 1 above.  Thus, this claim does not integrate the exception nor provide significantly more. 
Claim 6 recites “6. The data de-identification apparatus of Claim 5, wherein the de-identification check comprises at least one of a K-Anonymity check, an L-Diversity check, and a T-Closeness check.”  Examiner finds this element recites mathematical concepts. See MPEP 2106.04(a)(2). 
Claim 7 recites “7. The data de-identification apparatus of Claim 5, wherein the processor further determines an order of importance of the fields according to the use of data, wherein when the processor further determines that the first de-identification data set fails the de-identification check, the processor further determines at least one field comprised in the first de-identification data set according to the order of importance to perform an advanced de-identification.”  Examiner finds the determining recited in this claim can be performed in the human mind or with the aid of pen and paper.  The processor and apparatus are generic computer components subject to the analysis in claim 1 above.  Thus, this claim does not integrate the exception nor provide significantly more. 
Claim 8 recites “8. The data de-identification apparatus of Claim 1, wherein the processor further retrieves a plurality of feature values from the first de-identification data set by an autoencoder.”  Examiner finds this element recite extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). 
Claim 8 further recites “and the processor further estimates the model performance on the first de-identification data set for the use of data by using the feature values.” Examiner finds the estimating recited in this claim can be performed in the human mind or with the aid of pen and paper.  The estimating involves judgment of a model using evaluated data. The processor and apparatus are generic computer components subject to 
Claim 10 recites “10. The data de-identification apparatus of Claim 1, further comprising: a transmission interface, being electrically connected to the processor and being configured to transmit the first de-identification data set to a model construction apparatus.”  Examiner finds this merely links the exception to a field of use or technological environment.  A transmission interface that is configured to transmit data is merely a part of a computing environment. The processor and apparatus are generic computer components subject to the analysis in claim 1 above.  Thus, this claim does not integrate the exception nor provide significantly more.
Claim 10 further recites “wherein the model construction apparatus establishes an evaluation model corresponding to the use of data after receiving the first de-identification data set and a third de-identification data set corresponding to the second industry.”  Examiner finds this element recites mental processes and/or mathematical concepts. See MPEP 2106.04(a)(2)(I) and (III).  The processor and apparatus are generic computer components subject to the analysis in claim 1 above.  Thus, this claim does not integrate the exception nor provide significantly more.
Claims 12-20 are rejected for the same reasons given above for claims 2-10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by , Gkoulalas-Divanis (US 11,036,886) [hereinafter Gk]. 
With respect to claim 1, Gkoulalas-Divanis (US 11,036,886) (Gk) teaches  “1. A data de-identification apparatus, comprising: a storage, being configured to store a data set of a first industry, wherein the data set is defined with a plurality of fields” in col. 8:18-41; Fig. 3A item 310 and 320 (PHONE, AGE, GENDER, etc. are fields); Fig. 3B  (Examiner finds DP1-DP4, QP1-QP2 are all examples of industries—see col. 6:16-34; col. 7:9-17); col. 5:5-12; 5:27-33; (data set stored); 
“an input interface, being configured to receive a first instruction and a second instruction, wherein the first instruction corresponds to a second industry, and the second instruction corresponds to a use of data” in col. 4: 35-50 (selection of de-identification identifiers is a selection of an industry); col. 6:53-col. 7:5; col. 7:6-37 (Examiner finds highlighting or not-highlighting a de-identification provider is an instruction that corresponds to a use of data —e.g. the data being used in analytic tasks or particular use-cases—see col. 7:16-18—see also col. 7:49-55 (legal framework required)); 
“and a processor, being electrically connected to the storage and the input interface, and being configured to determine an identification category of each of the fields according to the first industry the second industry, and the use of data” in col. 7:32-37; Fig. 3B and col. 8:18-41 (identification category is, for example, op1, op2, and op3); 

With respect to claim 2, Gk teaches “2. The data de-identification apparatus of Claim 1, wherein the processor further determines a confidentiality category of each of the fields according to the first industry, the second industry, and the use of data, wherein the processor transforms the first transformed data set into the first de-identification data set according to the identification categories and the confidentiality categories” in col. 8:34-41 (stricter de-identification teaches more confidential; “confidentiality categories” when read broadly in light of the specification includes categories that have stricter de-identification standards—see Spec at p. 11 lines 17-p12 line 16 ); col. 7:42-55 (privacy metrics are confidential categories). 
With respect to claim 3, Gk teaches “3. The data de-identification apparatus of Claim 1, wherein the processor transforms the data set into the first transformed data set by the following operations:  determining a data transformation method of a designated field according to the use of data and” (data is transformed according to use of data—see col. 7:9-18); 
“transforming a plurality of pieces of data corresponding to the designated field by the data transformation method” in Fig. 3B and col. 8:18-41 (op1, op2, and op3 all designated different transformation methods for de-identification). 
With respect to claim 4, Gk teaches “4. The data de-identification apparatus of Claim 1, wherein the processor transforms the first transformed data set into the first de-identification data set by the following operations: determining a de-identification method for each of the fields according to the corresponding identification category and performing de-identification on a plurality of pieces of data of each of the fields in the first transformed data set according to the corresponding de-identification method” in Fig. 3B and col. 8:18-41 (op1, op2, and op3 all designated different transformation methods for de-identification). 
With respect to claim 5, Gk teaches “5. The data de-identification apparatus of Claim 1, wherein the processor further performs a de-identification check on the first de-identification data set” in col. 7:38-55 (“sufficiently de-identified” is a check). 
With respect to claim 8, Gk teaches “8. The data de-identification apparatus of Claim 1, wherein the processor further retrieves a plurality of feature values from the first de-identification data set by an autoencoder” in col. 6:16-53 (examples of features values are COUNT queries, and  average relative error; Examiner gives very little patentable weight to the word “autoencoder” because this term when read in light of the specification requires no encoding; Examiner finds “autoencoder” is software logic); 
“and the processor further estimates the model performance on the first de-identification data set for the use of data by using the feature values” in col. 6:16-53 (performance estimate is the rank of the providers when using their respective de-identification methods).  
With respect to claim 9, Gk teaches “9. The data de-identification apparatus of Claim 8, wherein when the model performance is lower than a 
“wherein the processor determines a data transformation method of a designated field in the fields according to the use of data, and the processor uses different data transformation methods to transform a plurality of pieces of data corresponding to the designated field when transforming the first transformed data set and the second transformed data set” in col. 7:38-col. 8:5 (different method is used, for example, when providers are not re-applied to subsequent iterations of the de-identification method 200). 
Claims 11-15 and 18-19 are rejected for the reasons given above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gk. 
With respect to claim 6 and claim 16, Gk teaches “at least one of a K-Anonymity check, an L-Diversity check, and a T-Closeness check” algorithms in col. 5:50-58; and a de-identification check.  See claim 5 above. However, Gk fails to explicitly teach that the K-Anonymity check, an L-Diversity check, and a T-Closeness check are used during the de-identification check. However, it would have been obvious to modify the de-identification check in Gk in one embodiments to include “at least one of a K-Anonymity check, an L-Diversity check, and a T-Closeness check” in another embodiment.  The motivation would have been to offer privacy guarantees.  See Gk col. 5:50-58. 
Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gk as applied to claim 5 and 15 above and further in view of Ahmed US 20190026490 A1. 
With respect to claim 7 and 17 Gk teaches determining a level of de-identification.  See col. 7:38-55. 
It appears Gk fails to teach, but Ahmed teaches “wherein the processor further determines an order of importance of the fields according to the use of data” in ¶ 18 (QID priority is an order of importance); 
“wherein when the processor further determines that the first de-identification data set fails the de-identification check” in ¶ 58 (anonymized data is used to create any number of sets of de-identification data; see ¶ 26,¶ HH¶27, and ¶ 58;  two sets are compared to evaluate whether a set has a desired anonymity level; this is an evaluation model). 
“the processor further determines at least one field comprised in the first de-identification data set according to the order of importance to perform an advanced de-identification” in  ¶ 58 (one field is at least one 
Gk and Ahmed are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the data de-identification apparatus” in Gk to include wherein the processor further determines an order of importance of the fields according to the use of data; wherein when the processor further determines that the first de-identification data set fails the de-identification check the processor further determines at least one field comprised in the first de-identification data set according to the order of importance to perform an advanced de-identification” as taught by Ahmed.  The motivation would have been “to safeguard data protection and privacy (DPP) in the stored data while allowing the data to be accessed for research and analysis.” Ahmed ¶ 58. 
With respect to claim 10 and claim 20, Gk teaches “a transmission interface, being electrically connected to the processor and being configured to transmit the first de-identification data set to a model construction apparatus” in col. 6:16-34 (transmission interfaces in Fig. 1 item 110 and 140 are “configured to transmit” any electronic information including the first de-identification data set to a model construction apparatus (e.g. any server)—see col.3:13-29); 
Gk further teaches evaluating a de-identification data set by comparing it to another data set in col. 6:16-52.
It appears Gk fails to explicitly teach “wherein the model construction apparatus establishes an evaluation model corresponding to the use of data after receiving the first de-identification data set and a third de-identification data set corresponding to the second industry.” 

“wherein the model construction apparatus establishes an evaluation model corresponding to the use of data after receiving the first de-identification data set and a third de-identification data set corresponding to the second industry” in ¶ 58 (anonymized data is used to create any number of sets of de-identification data; this de-identification data corresponds to any number of industries—see ¶ 26,¶ HH¶27, and ¶ 58;  two sets are compared to evaluate whether a set has a desired anonymity level; this is an evaluation model). 
Ahmed and Gk are analogous art because they are in the same field of endeavor of the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the model evaluating apparatus taught in Gk to include “wherein the model construction apparatus establishes an evaluation model corresponding to the use of data after receiving the first de-identification data set and a third de-identification data set corresponding to the second industry” as taught by Ahmed. The motivation would have been to safeguard data protection and privacy while allowing the data to be accessed for research and analysis. See Ahmed ¶ 57. 
Conclusion
The following prior art is relevant to Applicant’s specification: 
Choi (US 2019/0228183). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159